Case 4:20-cr-00048-ALM-KPJ Document 20-1 Filed 05/12/20 Page 1 of 1 PageID #: 53



                               UNITED STATES DISTRICT COURT
                                EASTERN DISTRICT OF TEXAS
                                    SHERMAN DIVISION

   UNITED STATES OF AMERICA                              §
                                                         §
   v.                                                    § Criminal No. 4:20-cr-00048
                                                         §
   CRAIG BEASON                                          §


          ORDER ON DEFENDANT’S UNOPPOSED MOTION TO CONSOLIDATE
        Came on to be considered the Defendant’s Notice of Related Case and Motion to
 Consolidate. The Court acknowledges the notice of related cases and notes that related or
 associated case 4:19CR254 was the first to be filed and assigned and was assigned to United
 States District Judge Amos Mazzant.
        The Court finds the motion to consolidate is unopposed. Upon consideration of the motion,
 it is hereby GRANTED.
        This case is hereby transferred to United States District Judge Amos Mazzant’s Court to be
 consolidated with the other associated cases involving Mr. Beason.
